—Judgment, Supreme Court, New York County (Angela Mazzarelli, J.), rendered November 13, 1991, convicting defendant, after a jury trial, of attempted assault in the first degree and criminal possession of a weapon in the third degree, and sentencing him, as a predicate felony offender, to concurrent terms of imprisonment of 3 to 6 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference, the evidence was sufficient to support the verdict as a matter of law (People v Cook, 197 AD2d 449, lv denied 82 NY2d 892). Further, upon an independent review of the facts, the verdict was not against the weight of the evidence (supra).
The prosecutor’s summation comment did not deprive defendant of a fair trial as it was based on the evidence at trial and was a fair response to defendant’s summation (see, People v Halm, 81 NY2d 819, 821). Moreover, in this case of overwhelming evidence (People v Crimmins, 36 NY2d 230), any possible error was eliminated by the court’s curative instructions. (See, People v Berg, 59 NY2d 294, 299-300.) Concur— Ellerin, J. P., Wallach, Asch, Nardelli and Tom, JJ.